Order filed, May 3, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00138-CR
                                    ____________

                     KHALEEM HASAN GUILLORY, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 183rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1322045


                                         ORDER

       The reporter’s record in this case was due April 9, 2012, 2012. See Tex. R. App.
P. 35.1. On April 16, 2012, this court issued an order for Janet Ragan to file the
reporters record on or before May 16, 2012. To date, the record has not been filed with
the court. Because the reporter’s record will not be filed within the time prescribed in the
first order, the court GRANTS your request and issues the following order.

       We order Janet Ragan, the official court reporter, to file the record in this appeal
on or before June 11, 2012. No further extension will be entertained. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely
filed. See Tex. R. App. P. 35.3(c). If Janet Ragan does not timely file the record as
ordered, the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                       PER CURIAM